                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Janet T. Neff
v.
                                                            Case No. 1:19-cr-00219-JTN-3
PRINCE ELIJAH JOHNSON,

      Defendant.
________________________________/

                            ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a two-count indictment. Count 1 charges

defendant with conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841 (a)(1); Count 10 charges

defendant with distribution of methamphetamine and heroin, in violation of 21

U.S.C. § 841.   Given the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a significant risk of

flight, 18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on September18,

2019, at which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of
detention regarding risk of flight but has not rebutted the presumption of detention

as to danger to the community. The Court also finds, as explained on the record, that

the government has sustained its burden of proving by clear and convincing evidence,

that he poses a danger to the community and by a preponderance of the evidence that

he is a risk of flight. Further, the Court finds that there is no condition or combination

of conditions of release that will ensure the defendant’s appearance or the safety of

the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on September 19, 2019.


                                                 /s/ Phillip J. Green_________
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            2
